DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-12, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, the second instance of ‘a’ should be ‘the’ as the term is previously introduced.
In claim 1, line 42, “the spring bias” lacks antecedence.
In claim 8, line 2, “the actuation” lacks antecedence.
In claim 16, lines 4 and 5, reference should be made to “the” target and “the” trajectory as the terms are previously introduced. 
In claim 16, lines 5, 8, 11, and 15, “the drill” is initially introduced and lacks antecedence. Subsequent references should be made to “the drill” and not “a drill”.
In claim 16, line 15, “the tip” lacks antecedence. 
In claim 17, line 4, “the spring bias” lacks antecedence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US Pub 2017/0360517 -previously cited) in view of Smith (US Pub 2012/0123417 -cited by applicant).
Re claims 1, 6, 8, 9, 16-19: Crawford discloses a surgical robot system for surgery on an anatomical feature of a patient, the system comprising:
a surgical robot [0038; see robot 1];
a robot arm connected to the surgical robot [0038; see arm 23];
an end-effector connected to the robot arm and orientable to oppose the anatomical feature so as to be in operative proximity thereto [0038; see effectuator 30];
a processor circuit [0042; see processor];
a surgical tool comprising a drill selectively connectible to the end-effector (Fig 16; see the drill that is coupled to the effector);
a memory accessible by the processor circuit and comprising machine readable instructions configured, in response to user input, to determine a drill target and an associated drill trajectory, the instructions further configured, when executed, to cause the end-effector to move to a position corresponding to a determined target and a determined drill trajectory to permit advancement of the drill toward the target, such that the robot with end-effector is programmed to determine the target and trajectory and to cause the effector to move to the position [0039, 0042; see the memory and associated software that determines a desired anatomical target and a desired trajectory for the effector];
a drill guide having proximal and distal ends, the drill guide releaseably connected to the end-effector at the distal end and to the drill at the proximal end, wherein the drill guide is configured to stop the advancement of the drill at a pre-selected drill depth associated with the determined target and is further configured to guide the drill along the determined drill trajectory during the advancement of the drill [0081, 0083; see the guide tube 50 that is coupled to the effector 30 and used to guide the drill and see the stop 46 to stop advancement of the drill at a predetermined depth];
wherein the drill includes a chuck having a distal surface and a rotatable, elongated drill bit extending distally from the distal surface of the chuck and terminating in a drill tip capable of engaging the anatomical feature, the drill bit having a first predetermined length corresponding to the distance between the distal surface of the chuck and the drill tip [0081, Figs 17C-J; see the release mechanism 48 that is a chuck and see drill bit 42 that is rotatable and extends distally from the release mechanism, wherein the bit 42 has a first length];
wherein the drill guide includes a guide shaft with a longitudinal axis, and having proximal and distal guide shaft ends, openings at the proximal and distal guide shaft end, respectively, and a bore extending between the openings and sized to slideably receive the drill bit therethrough, the guide shaft having associated therewith a second predetermined length [0083; see the tube 50 that is a guide shaft with a bore to receive the drill bit 42, wherein the tube has a second length]; 
wherein the drill guide further includes a depth stop having proximal and distal depth stop ends, the depth stop mounted to the proximal end of the guide shaft and selectively slidable longitudinally to vary the second predetermined length to be shorter than the first predetermined length of the drill bit, so that the drill bit when received in the guide shaft may be advanced beyond the distal end of the guide shaft by a preselected amount [0082; see the drill stop 46 with distal and proximal ends and wherein the first length is longer than the second length such that the bit 42 extends beyond the distal end of the tube]; 
wherein the depth stop has a surface for engaging the distal surface of the chuck of the drill, whereby the depth to which the drill tip is advanceable by the drill is limited by an amount corresponding to the position of the depth stop [0082, Fig 17C; see the stop 46 that engages the chuck 48 to limit the depth of the drill].
Crawford discloses all features including that the drill guide comprises an engagement mechanism slidably disposed in the handle shaft to set the depth stop at a position corresponding to desired drill depth and a handle shaft extending laterally from the guide shaft [0082, Fig 17J; see locking mechanism 49 with its central and distal portion comprising a handle shaft and its proximal portion that is gripped comprising a handle wherein the locking mechanism locks the stop 46 at the desired position], but does not disclose that the engagement mechanism comprises a ratchet assembly engageable at one of the plurality of longitudinally spaced locations between the proximal and distal ends of the depth stop, wherein the drill guide comprises a spring-biased trigger disposed around the handle shaft and configured to be pulled radially away from the longitudinal axis and against the spring bias to disengage the engagement mechanism from a first one of the longitudinal positions and set the engagement mechanism at a second one of the longitudinal positions, the second longitudinal position corresponding to the desired drill depth, and wherein the trigger comprises a trigger lock operatively connected to the trigger to inhibit the actuation of the trigger and thereby inadvertent disengagement of the engagement mechanism. However, Smith teaches of a drill guide with depth stop wherein the stop includes a ratchet assembly engageable at one of the plurality of longitudinally spaced locations between the proximal and distal ends of the depth stop [0009, 0037; see the ratchet mechanism as part of the depth stop for positioning of the drill], wherein the drill guide comprises a spring-biased trigger disposed around the handle shaft and configured to be pulled radially away from the longitudinal axis and against the spring bias to disengage the engagement mechanism from a first one of the longitudinal positions and set the engagement mechanism at a second one of the longitudinal positions, the second longitudinal position corresponding to the desired drill depth [0009, 0037, Figure 4; see the pawl 34 that includes a biasing spring 42 and pin 41 to trigger disengagement, wherein the spring 42 biases the engagement mechanism 34 and trigger 41 against depth stop teeth and is radially pulled away from the teeth for disengagement], and wherein the trigger comprises a trigger lock operatively connected to the trigger to inhibit the actuation of the trigger and thereby inadvertent disengagement of the engagement mechanism [0009, 0037; see the pin 41 for pawl 34 that constitutes a lock to inhibit actuation of the trigger]. It would have been obvious to the skilled artisan to modify Crawford, to use the spring-based trigger with lock as taught by Smith, as such is a well-known manner in which to disengage an engagement mechanism and such would facilitate operability.
Re claims 10, 11: Crawford discloses the guide shaft has upper and lower bushings disposed within the bore and sized to receive the outer longitudinal surface of the drill bit slideably and rotatably therein and disposed at longitudinally-spaced locations within the bore (Fig 17C; see components 48 that are bushings or rounded linings of the bore).
Re claim 12: Crawford discloses the bushing has an internal diameter sized to engage the longitudinal surface of the distal end of the drill bit with a force opposing lateral displacement of the drill bit within the guide shaft to reduce deviation of the drill bit from the determined drill trajectory (Figs 17C, 17I; see the bushing 48 that engages the longitudinal surface of the drill bit 42 inherently with a force opposing lateral displacement).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US Pub 2017/0360517 -previously cited) and Smith (US Pub 2012/0123417 -cited by applicant)., as applied to claim 1, in view of Ponzer et al (US Pub 2017/0333056 -cited by applicant).
Re claims 2-4: Crawford/Smith disclose all features including markings 44 located on the drill bit 42 and depth stop 46 with a longitudinal stem forming a window to reveal the stem (see Crawford Fig 17C and 17J; see the proximal opening that constitutes a window to reveal the stem of the depth stop 46 (i.e. the proximal end of the stop)), but does not disclose that the drill guide comprises a depth indicator having indicia corresponding to graduated depths of advancement of the drill bit associated with the drill guide; wherein the indicia associated with the graduated depths are located on at least one of the stem and the portions adjacent the window to indicate the predetermined drill depth, and wherein the indicia comprise a pointer and a numerical value scale moveable relative to each other, the pointer disposed on one of the stem and the portions adjacent the window, and the numerical value scale disposed on the other of the stem and the portions adjacent the window. However, Ponzer teaches of a drill guide with adjustable stop including the drill guide comprises a depth indicator having indicia corresponding to graduated depths of advancement of the drill bit associated with the drill guide [0032, 0049; see the depth scale on the drill guide 10]; wherein the indicia associated with the graduated depths are located on at least one of the stem and the portions adjacent the window to indicate the predetermined drill depth [0032, 0049; see the depth scale that is viewed via a window on the guide shaft 10], and wherein the indicia comprise a pointer and a numerical value scale moveable relative to each other, the pointer disposed on one of the stem and the portions adjacent the window, and the numerical value scale disposed on the other of the stem and the portions adjacent the window [0032; see the numerical scale showing depths in millimeter values]. It would have been obvious to the skilled artisan to modify Crawford/Smith, to include the depth scale as taught by Ponzer, as such is a well known manner to determine depth of the drill and would be achieved via simple substitution.

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. Applicant amended claim 1 to recite limitations including that of a handle shaft, engagement mechanism, and spring-biased trigger and argues that none of the cited references teaches a handle shaft extending laterally from the guide shaft and a spring-biased trigger which is pulled against the spring bias to disengage the engagement mechanism form the depth stop. Respectfully, the Examiner disagrees and finds that the new features of claim 1 are similar to those previously found in dependent claims 5, 7, and 9 which included features found in Crawford and/or Smith. In particular, Smith teaches that a drill guide including a handle shaft that extends laterally from the guide shaft 20 (Figs 3, 4; see the body portion of handle 40). An engagement mechanism that includes a ratchet assembly 34 is slidably disposed in the handle shaft and a trigger 41 is used to disengage the engagement mechanism ratchet 34 from the teeth 45 of the depth stop, wherein the trigger 41 is biased against depth stop teeth by spring 42. Further, the trigger 41 is pulled radially away from the teeth 45 and away from the longitudinal axis of the guide shaft to disengage the engagement mechanism (Figs 3, 4; see the mechanism 34 that slides relative teeth 45). Therefore, the handle shaft and spring-biased trigger are taught in Smith, contrary to Applicant assertions.
The previous drawing objection and 112b rejections are withdrawn due to amendments (except in regard to a claim 1 issue that has not been addressed). Further, the 112f interpretation of engagement mechanism now applies to instances in claims 1, 8, 16, 17, and 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793